ORDER
This matter having been duly presented to the Court on the application for restoration to practice of EDWARD J. ROSNER of ROSEMONT, PENNSYLVANIA, who was admitted to the bar of this State in 1975, and who was suspended from the practice of law by Order of this Court dated January 2, 1991, for failure to pay administrative costs ordered in a disciplinary matter;
And respondent having paid the administrative costs, together with interest and a sanction, to the Ethics Financial Committee;
And good cause appearing;
It is ORDERED that EDWARD J. ROSNER be restored to the practice of law, effective immediately.